DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caccia (US 3,921,689).
As best depicted in Figure 2, Caccia is directed to a tire construction comprising a sponge layer or foam layer 11 (corresponds with claimed sound control layer) that covers an end of innerliner 14 over a circumferential extent of the tire.  It is emphasized that the innerliner of Caccia has a first and second end in a tire width direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greco (US 2020/0148011) and further in view of Aoki (JP 8-132816) and Watanabe (US 10,099,517).   
As best depicted in Figure 1, Greco is directed to a runflat tire construction comprising an innerliner 40, a runflat insert 441, a bead core 35, and a bead filler (no reference character), wherein said innerliner terminates at the same height as a radially inner end of said runflat insert.  In such an instance, however, the tire of Colantonio is silent with respect to the inclusion of a sound control layer.
Aoki, on the other hand, is similarly directed to a tire construction and teaches the inclusion of a sound control layer 4 in at least one region of a tire inner surface (e.g. bead region and/or lower sidewall region) to reduce noise levels (Abstract and Paragraph 36).  More particularly, layer 4 of Aoki is a mixture of entangled fibers and thus corresponds with the claimed sponge (as defined by Applicant in Paragraph 25 of the original disclosure).  Watanabe is similarly directed to a tire construction comprising a short fiber layer on an inner tire surface of respective bead regions in order to suppress noise levels.  Figure 2 of Watanabe specifically depicts such a layer in a runflat tire construction comprising a bead apex and a runflat layer.  One of ordinary skill in the art at the time of the invention would have found it obvious to include a fiber layer in the tire of Greco for the benefits detailed above.  It is further noted that given Figures 10B and 10C of Aoki and Figure 2 of Watanabe (and the location of an innerliner end in the tire of Greco), it reasons that the modified tire of Greco would in fact include an overlap between the fiber layer and an inner end of the innerliner.
Regarding claims 2 and 5, the totality of the bonded fiber layers 4B defines an annular component and thus covers an innerliner end over a circumferential extent of the tire. 
.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colantonio (EP 1428691) and further in view of Aoki (JP 8-132816) and Watanabe (US 10,099,517).   
As best depicted in Figure 1, Colantonio is directed to a runflat tire comprising an innerliner 42, a bead core 20, a bead filler or apex 28, and a runflat insert 38.
In such an instance, however, the tire of Colantonio is silent with respect to the inclusion of a sound control layer.
Aoki, on the other hand, is similarly directed to a tire construction and teaches the inclusion of a sound control layer 4 in at least one region of a tire inner surface (e.g. bead region and/or lower sidewall region) to reduce noise levels (Abstract and Paragraph 36).  More particularly, layer 4 of Aoki is a mixture of entangled fibers and thus corresponds with the claimed sponge (as defined by Applicant in Paragraph 25 of the original disclosure).  Watanabe is similarly directed to a tire construction comprising a short fiber layer on an inner tire surface of respective bead regions in order to suppress noise levels.  Figure 2 of Watanabe specifically depicts such a layer in a runflat tire construction comprising a bead apex and a runflat layer.  One of ordinary skill in the art at the time of the invention would have found it obvious to include a fiber layer in the tire of Colantonio for the benefits detailed above.  It is further noted that given Figure 10B of Aoki and Figure 2 of Watanabe (and the location of an innerliner end in the tire of Colantonio), it reasons that the modified tire of Colantonio would in fact include an overlap between the fiber layer (claimed sponge) and an inner end of the innerliner.

With respect to claims 3 and 5, an end of innerliner 42 axially overlaps with a radially outer portion of runflat insert 38.
As to claims 4 and 6, the ends of innerliner 42 are positioned radially beyond a maximum section width of the tire. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        June 14, 2021